PROB 35                                                                       Report and Order Terminating Supervision
(Reg 3/93)                                                                             Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 5:02-CR-223-1H

TONY CALVIN JENKINS

        On August 7, 2015, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: May 26, 2020


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this _________
                          27th                May
                                  day of ____________________, 2020.




                                                             Malcolm J. Howard
                                                             Senior U.S. District Judge




                    Case 5:02-cr-00223-H Document 46 Filed 05/27/20 Page 1 of 1
